partment of the treasury peintennatrevenucarmvice washington d c ‘tax exempt and government entities dec uniform issue list set ep castz legend taxpayera individual b ira x amourt1 ee wee axe financial_institution a company b sae trust accountb financial advisor a ate vee wae tee wae ute ae ate date date date date date date date date page dear this is in response to a request that was submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue cade the code the following facts and representations have been submitted under penaity of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira x totaling amount taxpayer a asserts that his failure to accomplish rollover within the 60-day period prescribed by sec_408 was due to the error of an employee of financial_institution a taxpayer a further represents that amount has not been used for any other purpose taxpayer a owns an individual_retirement_arrangement ra ira x which is maintained by financial_institution a taxpayer a represents that financial advisor a a senior investment associate with company b a division of financial_institution a has provided financial advice to him for many years including assisting him and his spouse individual b with the annual required minimum distributions from their iras maintained by financial_institution a on date taxpayer a submitted to financial_institution a a form requesting a distribution of amount which was his required_minimum_distribution for from ira x on the same date individual b who is also over years old submitted a form to financial_institution a requesting a distribution of the required_minimum_distribution for from her individual_retirement_arrangement each form requested that the distribution be deposited directly in trust account b a distribution was made on behalf of individual b on date because no distribution was made on behalf of taxpayer a on date financial advisor a advised taxpayer a to submit a second distribution form financial advisor a completed the distribution form on behalf of taxpayer a and instructed him to sign and retum it to financial_institution a she told him that she would discard the form if she determined prior to submitting it for processing that the original requested distribution had been made immediately following the conversation individual a went on a medical leave of absence which lasted until date taxpayer a represents that on date he retumed the second distribution form to financial_institution a the form was processed immediately and amount was distributed from ira x and deposited directly in trust account b on date unbeknownst to taxpayer a a distribution of amount had been made from ira x see page pursuant to the original distribution request and deposited directly in trust account b on date financial advisor a has submitted a letter in which she confirmed that it was wrongly assumed that the first distribution form was missing prompting the completion of a second distribution request ‘taxpayer a represents that he first became aware of the duplicate distribution when he received form 1099-r for from financial_institution a that was mailed on date and showed that twice amount had been distributed date is outside the 60-day period upon receipt of the form 1099-r taxpayer a immediately contacted financial advisor a who re-deposited amount into ira x on date based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the second distribution of amount a contained in sec_408 of the code in this instance sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the cade sec_408 of the code defines and provides the rules applicable fo ira_rollovers sec_408 3a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individuat for whose benefit the ira is maintained if- i the entire amount received including money and any other praperty is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 d3 b of the code provides that sec_408 does not apply to any amount described in sec_408 3xa i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not inciudible in gross_income because of the application of sec_408 oe page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 d of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant fo sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation you submitted is consistent with the assertion by taxpayer a that his failure to accomplish a timely rollover was due to the error of an employee of financial_institution a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used of cited as precedent pursuant to a power of attomey an file with this office a copy of this letter is being sent to your authorized representative page if you wish to inquire about this ruling please address all correspondence to id ‘jat please address all correspondence to se t ep ra t2 sincerely yours bonzell he employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose co otte
